- - -- -------------------- internal_revenue_service p o box cincinnati oh number release date date date legend s program t region v number y dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called s to provide intensive training for v scientists working on conservation projects in t the purpose of the one-year fellowship is to build a community of scientists who perform research communicate effectively with the media policymakers and the public and engage in policy and management issues to contribute to solutions regarding conservation you will provide a grant to an organization described in sec_501 c which is not a private_foundation within the meaning of sec_509 to assist in providing training under the fellowship program the training program will begin with an intensive workshop intended to provide fellows with a foundation of skills to communicate with target audiences as well as to enable and encourage individual and collective leadership during the training workshop each fellow is expected to set a goal for engagement in a management or policy issue and to define an initial action plan to achieve it additional training travel support and other resources over the remainder of the fellowship term will help each fellow refine and implement his or her action plan you currently plan to select v fellows annually although the number may change in the future the amount of each award will depend upon the expenses the fellow expects to incur but initially will be no more than y dollars a significant portion of funds for most fellows is likely to be awarded in the form of access to training programs operated by sec_501 c public_charities with which you are working in support of its charitable purposes and such amounts will be paid to the charities providing the training amounts awarded in cash to support each fellow's expenses will be paid directly to that fellow subject_to requirements accompanying the grant as described below you will publicize the fellowship through the internet any scientist currently working in the area of conservation science in certain defined regions located through your website may apply for a fellowship applicants can be scientist with a phd or equivalent experience who seek personal coaching and skills development and wish to be part of a supportive network applicants who are disqualified persons within the meaning of sec_4946 are not eligible an eligible application will be submitted electronically and must include a b c the applicant's curriculum vitae a description of the goals he or she expects the fellowship to help achieve any other information that allows you to ensure that the potential fellow meets the eligibility requirements and is not a disqualified_person in furtherance of charitable purposes based on the evaluation of each applicant's application and his or her prior work your board_of directors will make the final_decision in an objective and nondiscriminatory manner you will provide each fellow with an award letter notifying him or her of the grant which will incorporate your requirements for use of grant funds the fellow shall be required to sign and return the grant agreement indicating his or her acceptance of the grant and acknowledging your requirements before you will disburse any funds each fellow will provide a final report describing progress toward his or her goal and how the fellowship funds were used if any grant recipient fails to provide the documentation required under the grant procedures within a reasonable amount of time you will investigate and withhold further grant funds until such documentation has been submitted letter catalog number 58222y if grant funds have been used for improper purposes all reasonable and appropriate steps will be taken to recover improperly expended funds and to ensure that any funds held by the recipient will be used exclusively for the purposes of the grant award such steps may include legal action unless such action in all probability would not result in satisfaction of execution of a judgment to show that their distributions are made on a true charitable basis in furtherance of the purposes for which they are organized you agree to maintain adequate_records and case histories to show a b c d e f g the name and address of each recipient the amount distributed the purpose of the distribution the manner in which the recipient was selected the relationship if any between the recipient and your members officers or trustees a grantor or substantial_contributor to you or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor any follow-up information obtained as described above any measures taken to investigate the misuse of grant funds or to enforce grant terms in addition you have agreed to maintain adequate_records and case histories to show h i a copy of the award letter notifying each recipient of the grant a copy of each recipient's signed acknowledgment of your requirements for grant funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient letter catalog number 58222y to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant loan program described above this approval will apply to succeeding grant loan programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58222y if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosure notice redacted letter letter catalog number 58222y
